Order entered October 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00416-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                               ELIZABETH HOSKINS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB07-20056-M

                                            ORDER
       The Court REINSTATES the appeal.

       On September 20, 2013, we ordered the trial court to make findings regarding appellee’s

January 14, 2013 amended motion for new trial, which was not included in the clerk’s record.

We ADOPT the trial court’s findings that: (1) the Dallas County Clerk could not locate or

produce a file-stamped copy of the amended motion for new trial; and (2) the trial court has

included an amended motion for new trial that it determined is an accurate copy of the amended

motion for new trial filed on January 14, 2013. See TEX. R. APP. P. 34.5(e). The trial court also

made a finding that the date on the order granting appellee’s motion for new trial was incorrect,

as identified by this Court in the September 20, 2013 order, and has signed an order nunc pro

tunc that accurately reflects the date the motion for new trial was granted.
Appellee’s brief is due within thirty days of the date of this order.


                                               /s/     DAVID EVANS
                                                       JUSTICE